Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 18, 2022.

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed July 28, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Kadokura in view of Fukumoto and Harada) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bjaerum and Fukumoto. Given the amendment to independent claim 1 now reciting “a user interface that indicates a direction to the user to manually change the position or orientation of the handheld transducer to position the vessel of interest in a desired location in the image data”, Bjaerum is relied upon to teach this feature and the dependent claims more consistently with the instant claim language, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum (US 20170086785 A1, published March 30, 2017) in view of Fukumoto et al. (US 8740796 B2, published June 3, 2014), hereinafter referred to as Bjaerum and Fukumoto, respectively. 
Regarding claim 1, Bjaerum teaches an ultrasound system (Fig. 1, ultrasound imaging system 100) for acquiring a sequence of ultrasound image data sets for the detection of an atheroma in an individual, comprising: 
a handheld transducer (Fig. 1, see para. 0018 – “…the probe 106 [handheld transducer] may include multiple actuators 105 located peripherally around the handheld portion of the probe 106 that are configured to output tactile feedback to the user.”) configured 
to direct ultrasound signals towards a vessel of interest and surrounding tissue (Fig. 1; see para. 0012 – “…the system 100 includes a transmit beam former 101 and transmitter 102 that drives an array of elements 104, for example, piezoelectric crystals, within a diagnostic ultrasound probe 106 (or transducer) to emit pulsed ultrasonic signals into a body or volume (not shown) of a subject.”) and 
to detect corresponding echo signals from the vessel of interest and surrounding tissue (see para. 0012 – “The ultrasonic signals emitted by the elements 104 are backscattered from structures in the body, for example, blood vessels and surrounding tissue, to produce echoes that return to said elements 104. The echoes are received by a receiver 108.”); 
processing circuitry that is configured to execute program instructions (Fig. 2; see para. 0024 – “…method 200 and the other methods disclosed herein may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., such as memory 120 shown in FIG. 1)…”) to: 
produce ultrasound image data from the detected echo signals (Fig. 1; see pg. 2, para. 0013 – “…the system controller 116 may include an image-processing module that receives image data (e.g., ultrasound signals in the form of RF signal data or IQ data pairs) and processes image data.”) and 
analyze the image data to 
automatically identify [via the image-analysis modules] the vessel of interest (see para. 0046 – “The system controller may have a plurality of image-analysis modules capable of analyzing the incoming data acquired by the probe to identify anatomical structures and/or landmarks.”) and 
determine a location of the vessel of interest in the image data as the echo signals are acquired (Fig. 2, “Acquire ultrasound data as probe is moved and generate image” 204; see para. 0012 – “Acquired ultrasound information may be processed in real-time during an imaging session (or scanning session) as the echo signals are received.”); 
control a user interface that indicates a direction to the user to manually change the position or orientation of the handheld transducer to position the vessel of interest in a desired location in the image data (Fig. 2, “Determine desired direction of movement of probe based on analyzed image and change in probe position” 207, then “Provide tactile feedback to direct probe” 212; see para. 0021 – “A signal is then sent back to the actuators 105 of the probe 106 to output tactile feedback to the user, indicating correct/ incorrect probe position and/or which direction to move the probe toward the correct position for acquiring the desired image (e.g., region of interest and scan plane).”);
store a sequence of ultrasound image data where the location of the vessel of interest is in the desired location in the image data (Fig. 2; see para. 0033 – “…the user is only attempting to capture the image and/or video of one ROI from one scan plane, and having been provided the first tactile feedback signal at 214, the user may now capture the image and/or video [sequence of ultrasound image data] of the desired region of interest (i.e., anatomical feature to be imaged), and move on to 226. At 226, the final image and/or video captured is stored.”).
Bjaerum teaches detecting corresponding echo signals from the vessel of interest and surrounding tissue, but does not explicitly teach detecting corresponding echo signals from the constituent layers of the vessel of interest and surrounding tissue.
Whereas, Fukumoto, in the same field of endeavor, teaches detecting corresponding echo signals from the constituent layers of the vessel of interest and surrounding tissue (Fig. 9; see col. 2, lines 29-35, 56-58 — “...an intensity distribution generating section, which generates an echo intensity distribution in a depth direction with respect to a vascular wall based on the echo signal... The at least three regions may be arranged in order, and the variable-length region may be the middle one of the at least three regions... The low-echo tissue region may correspond to a blood flow region and the high-echo tissue region may correspond to the adventitia wall of a blood vessel and a body tissue. The variable-length region may correspond to an intima media region of the blood vessel.” So the echo intensity distribution corresponds to different layers (including adventitia and intima media regions) of a blood vessel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting corresponding echo signals from the vessel of interest and surrounding tissue, as disclosed in Bjaerum, by detecting corresponding echo signals from the constituent layers of the vessel of interest and surrounding tissue, as disclosed in Fukumoto. One of ordinary skill in the art would have been motivated to make this modification in order to detect the lumen boundary and the adventitia boundary correctly and measure the IMT (intima-media thickness) accurately without solely depending on the magnitudes of echo intensity variations on the lumen and adventitia sides, as taught in Fukumoto (see col. 2, lines 1-5).
Furthermore, regarding claim 2, Bjaerum further teaches wherein the user interface is located on a video monitor on which ultrasound images are displayed (Fig. 1; pg. 3, para. 0017 – “…based on a currently generated ultrasound image (based on data acquired via the probe), the system controller 116 instructs, by tactile (and possibly visual feedback via the display and/or audio feedback) feedback, the user to execute incremental changes in probe position in a specified direction.”).
Furthermore, regarding claim 3, Bjaerum further teaches wherein the user interface is located on the ultrasound transducer (Fig. 1; pg. 3, para. 0017-0018 – “…based on a currently generated ultrasound image (based on data acquired via the probe), the system controller 116 instructs, by tactile (and possibly visual feedback via the display and/or audio feedback) feedback, the user to execute incremental changes in probe position in a specified direction…the probe 106 is equipped with one or more actuators 105 to output tactile feedback to the user.”).
Furthermore, regarding claim 4, Bjaerum further teaches wherein the user interface includes indicators to move the ultrasound probe in the left/right, up/down directions as well as indicators to change the pitch and roll of the ultrasound transducer (see para. 0019 – “…the reference point may be used to trigger subsets of actuators [indicators] in order to impart which way the probe needs to move in a three dimensional space (encompassing linear, rotational, pivotal and tilting movements), to approach/arrive at a desired location of the ROI.”). 
Furthermore, regarding claim 8, Bjaerum further teaches wherein the user interface consists of a device for producing one or more audible, tactile, or visual cues that is integrated into the transducer (Fig. 1; pg. 3, para. 0017-0018 – “…based on a currently generated ultrasound image (based on data acquired via the probe), the system controller 116 instructs, by tactile (and possibly visual feedback via the display and/or audio feedback) feedback, the user to execute incremental changes in probe position in a specified direction…the probe 106 is equipped with one or more actuators 105 to output tactile feedback to the user.”).

	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, as applied to claim 1 above, and in further view of Kadokura (EP 2163202 A1, published March 17, 2010), hereinafter referred to as Kadokura. 
Regarding claim 5, Bjaerum in view of Fukumoto teaches all of the elements disclosed in claim 1 above.
Bjaerum in view of Fukumoto teaches a processor, but does not explicitly teach analyzing an ovalness of the vessel of interest in the ultrasound image data and to control the user interface such that the vessel of interest has a minimal ovalness and is positioned at or near a center of the ultrasound image.
Whereas, Kadokura, in an analogous field of endeavor, teaches analyzing an ovalness of the vessel of interest in the ultrasound image data and to control the user interface such that the vessel of interest has a minimal ovalness and is positioned at or near a center of the ultrasound image (Fig. 9-10, move transducer to where the cross section of the vessel has minimal ovalness by finding the maximum intensity of the reflected ultrasonic wave; Fig. 33; see para. 0225 – “By the processing of steps S40 through S42, the adjustment is made such that the ultrasonic wave is incident on the blood vessel perpendicularly [minimal ovalness].”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Bjaerum in view of Fukumoto, by analyzing an ovalness of the vessel of interest in the ultrasound image data, as disclosed in Kadakura. One of ordinary skill in the art would have been motivated to make this modification in order to accurately measure the distortion and the elasticity characteristic of the blood vessel, as taught in Kadokura (see para. 0225). 
Furthermore, regarding claim 6, Bjaerum further teaches wherein the processor is configured to control the user interface such that the vessel of interest is in a desired location in the image data (Fig. 2, “Determine desired direction of movement of probe based on analyzed image and change in probe position” 207, then “Provide tactile feedback to direct probe” 212; see para. 0021 – “A signal is then sent back to the actuators 105 of the probe 106 to output tactile feedback to the user, indicating correct/ incorrect probe position and/or which direction to move the probe toward the correct position for acquiring the desired image (e.g., region of interest and scan plane).”), and 
to control the user interface to instruct a user to move the ultrasound probe such that ultrasound image data with the vessel of interest in a desired location in the image data are stored (Fig. 2; see para. 0033 – “…the user is only attempting to capture the image and/or video of one ROI from one scan plane, and having been provided the first tactile feedback signal at 214, the user may now capture the image and/or video [sequence of ultrasound image data] of the desired region of interest (i.e., anatomical feature to be imaged), and move on to 226. At 226, the final image and/or video captured is stored.”).
Bjaerum in view of Fukumoto teaches controlling the user interface to instruct a user to move the ultrasound probe, but does not explicitly teach to move the ultrasound probe along a length of the vessel of interest. 
Whereas, Kadokura, in an analogous field of endeavor, teaches moving the ultrasound probe along a length of the vessel of interest (see para. 0185 – “…the transducer 30 may be moved in the longer axis direction of the blood vessel 3…”). 
Furthermore, regarding claim 7, Kadokura further teaches adjusting a size of a region of interest around the vessel of interest to reduce the amount of data acquisition (Fig. 5; see para. 0097 - "An ROI is displayed for allowing the operator to specify an area for which the measurement value is to be found. The operator can freely set such an area via an interface section (not shown) of the ultrasonic diagnostic apparatus 11 while checking the size or position of such an area on the display section 21.").
Furthermore, regarding claim 9, Bjaerum in view of Fukumoto teaches identifying a vessel of interest, but does not explicitly teach identifying a vessel of interest by one or more of a vessel wall pulsatility; a vessel diameter; and elastic properities of the vessel.
Whereas, Kadokura, in an analogous field of endeavor, teaches identifying a vessel of interest by one or more of 
a vessel wall pulsatility (Fig. 50; see para. 0025 - "Portion (a) and (b) of FIG. 50 schematically show the locations of a probe and a blood vessel 651 for analyzing the motion of the wall of an artery blood vessel (hereinafter, referred to simply as the “blood vessel") using an ultrasonic diagnostic apparatus."); 
a vessel diameter (see para. 0128 - "...the processing of obtaining the reflection intensity by moving the transducer 30 within the movable range D is applicable to measure other parameters, for example, the shape or the diameter of the blood vessel 3."); and 
elastic properties of the vessel (see Abstract - "...a cross section of the blood vessel for measuring an elasticity characteristic is provided."). 
The motivation for claims 6-7 and 9 was shown previously in claim 5.

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto and Kadokura, as applied to claim 9 above, and in further view of Bjaerum et al. (US 20170090571 A1, published March 30, 2017), hereinafter referred to as Bjaerum 571.
Regarding claim 10, Bjaerum in view of Fukumoto and Kadokura teaches all of the elements disclosed in claim 9 above.
Bjaerum in view of Fukumoto and Kadokura teaches analyzing the position of the identified vessel of interest in the image data, but does not explicitly teach to continuously and automatically set optimal transmit and receive parameters such as one or more of frequency, bandwidth, focus, gain, depth, steering angle, and dynamic range.
Whereas, Bjaerum 571, in an analogous field of endeavor, teaches to continuously and automatically set optimal transmit and receive parameters such as one or more of frequency, bandwidth, focus, gain, depth, steering angle, and dynamic range (Fig. 2, user selectable elements 220-228 (depth, gain, frequency, focal position, and auto optimize elements, respectively); see pg. 5, col. 2, para. 0031 - "Touching the user selectable element 228 (in one embodiment the "Auto optimize" user selectable element 228) may cause the system controller to automatically adjust one or more imaging parameters.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analyzing the position of the identified vessel of interest in the image data, as disclosed in Bjaerum in view of Fukumoto and Kadokura, by continuously and automatically set optimal transmit and receive parameters, as disclosed in Bjaerum 571. One of ordinary skill in the art would have been motivated to make this modification in order to optimally identify the vessel by decreasing image processing time through reducing the manual adjustment of the parameters.
Furthermore, regarding claim 13, Bjaerum 571 further teaches using Doppler effect based signal analyses methods for detecting flow and estimating its direction in the vessel of interest (see para. 0063 - "Spectral Doppler provides accurate velocity estimates at the location of the sample volume. Provided that the sample volume is positioned at the correct spot, the maximum velocity can be derived from the Doppler spectrum. The sample volume is positioned using the touch screen.").
The motivation for claim 13 was shown previously in claim 10.
Furthermore, regarding claim 14, Bjaerum further teaches wherein the transducer includes a spatial position tracking device to enable monitoring transducer translation and rotation along three orthogonal axes (see para. 0054 – “…determining the desired direction of movement of the probe is further based on outputs from one or more motion sensors [spatial position tracking device] of the ultrasound probe indicating an amount of movement in the ultrasound probe that resulted in the change in the image.”). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571, as applied to claim 10 above, and further in view of Nakazato et al. (JP 2008161220 A, published July 17, 2008), hereinafter referred to as Nakazato.
Regarding claim 11, Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571 teaches all of the elements disclosed in claim 10 above, and 
Bjaerum further teaches wherein the transducer is configured to mechanically wobble or to acquire multiple sequential sets of image data in real-time (see para. 0013-0014 – “When multiple two-dimensional (2D) images are obtained, the image-processing module may also be configured to stabilize or register the images. Acquired ultrasound information may be processed in real-time during an imaging session (or scanning session) as the echo signals are received.”).
Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571 does not explicitly teach applying multiple cut planes through a volume and to identify optimal cut planes over length of the vessel to minimize vessel lumen area brightness, maximize vessel wall brightness, or maximize the contrast between vessel wall and lumen.
Whereas, Nakazato, in an analogous field of endeavor, teaches 
applying multiple cut planes through a volume (Fig. 13; see para. 0082 — “...any 3 directions 70, 71, 72 parallel to the blood vessel radial direction in the ROI 36 are set. The luminance distribution line 70a, 71a, 72a in each of the set directions 70, 71, and 72 is acquired by the luminance distribution acquisition unit 25.” Cut planes (directions 70-72) through a volume (vessel)) and
identify optimal cut planes over length of the vessel to minimize vessel lumen area brightness, maximize vessel wall brightness, or maximize the contrast between vessel wall and lumen (see para. 0015 - "Then, the setting means sets a maximum point having the maximum luminance among the maximum points appearing in the luminance distribution as an epicardium reference point and sets a maximum point closest to an intersection point of the detection line in the luminance distribution and the search reference line as an inner-film reference point." Where the cut planes (detection lines) maximizes vessel wall brightness (maximum luminance)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring multiple sequential sets of image data in real-time, as disclosed in Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571, by identify optimal cut planes over length of the vessel to maximize vessel wall brightness, as disclosed in Nakazato. One of ordinary skill in the art would have been motivated to make this modification in order to acquire the image data sets of the optimally cut planes of the vessel, and to guide the user in real-time to optimally diagnose a malignant site within an extracted region, as taught in Nakazato (see pg. 11, para. 0060).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Nakazato, as applied to claim 11 above, and in further view of Lewis (US 8491484 B2, published July 23, 2013), hereinafter referred to as Lewis.
Regarding claim 12, Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Nakazato teaches all of the elements disclosed in claim 11 above.
Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Nakazato teaches to control the user interface to guide the operator, but does not explicitly teach wherein the processing circuitry is further configured to execute instructions to acquire one or more forward-looking images and to control the user interface to guide the operator using one or more of the forward-looking images.
Whereas, Lewis, in an analogous field of endeavor, teaches wherein the processing circuitry is further configured to execute instructions to acquire one or more forward-looking images and to control the user interface to guide the operator using one or more of the forward-looking images (see col. 3, lines 17-20 - "This forward looking capability allows a physician or other user to image the interior of a blood vessel prior to advancing an imaging catheter into or near to the area of interest."; Fig. 8; see col. 6, lines 25-28 - “Image processing system 806 is configured to process the image data collected by imaging devices 103 and/or 303 within guidewire 102 and display the resulting images for the user.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified guiding the operator, as disclosed in Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Nakazato, by using one or more of the forward-looking images, as disclosed in Lewis. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate navigation through the blood vessel to find and diagnose the occlusion, as taught in Lewis (see col. 6, lines 38-48).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571, as applied to claim 14 above, and in view of Haque (US 20150055846 A1, published February 26, 2015), hereinafter referred to as Haque.
Regarding claim 15, Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571 teaches all of the elements disclosed in claim 14 above.
Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571 does not explicitly teach wherein the processing circuitry is further configured to execute instructions to identify a bifurcation of the vessel of interest by skeletonizing the vessel of interest before and after a bifurcation point in the vessel.
Whereas, Haque expressly teaches wherein the processing circuitry is further configured to execute instructions to identify a bifurcation of the vessel of interest (Fig. 4, BP bifurcation point of blood vessel) by skeletonizing the vessel of interest (Fig. 4, TR tree bone of blood vessel) before and after a bifurcation point in the vessel (see pg. 3, col. 2, para. 0049 - "...the vascular portion structure detection unit 4 performs skeleton processing (three-dimensional thinning processing) on the smoothing-processed MR vascular image VMR and US vascular image VUS. It is thus possible to obtain "vascular tree bones" in which only axes of blood vessels along their running directions are represented in linear form like tree bifurcation bones."; see Fig. 9 - S3 "Extract MR/US Vascular Tree Bone", S4 "Detect MR/US Vascular Bifurcation").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified identifying the vessel of interest, as disclosed in Bjaerum in view of Fukumoto, Kadokura, and Bjaerum 571, by skeletonizing the vessel and identifying its bifurcation point, as disclosed in Haque. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the blood vessel for acquiring image data sets along the length of the vessel, as taught in Haque (see pg. 3, para. 0051).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Haque, as applied to claim 15 above, and in further view of Sui (US 20130046168 A1, published February 21, 2013), hereinafter referred to as Sui.
Regarding claim 16, Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Haque teaches all of the elements disclosed in claim 15 above.
Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Haque does not explicitly teach wherein the processing circuitry is further configured to execute instructions to register a cardiac cycle temporally using one or more of a vessel wall pulsatility, blood flow vessel velocity temporal profile, or signals from an external heart rate monitor.
Whereas, Sui, in an analogous field of endeavor, expressly teaches wherein the processing circuitry is further configured to execute instructions to register a cardiac cycle temporally using one or more of a vessel wall pulsatility, blood flow vessel velocity temporal profile, or signals from an external heart rate monitor (see para. 0017 - "Then, the image data may be sorted according to their temporal position with respect to the cardiac cycle which may be determined either by a timing device, such as an EGG, or by signal processing. This process results in a series of carotid volumes spaced throughout the cardiac cycle." Where the timing device (ECG) is equated to signals from an external heart rate).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry, as disclosed in Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, and Haque, by sorting of the image data sets of the blood vessel with respect to the cardiac cycle in time, as disclosed in Sui. One of ordinary skill in the art would have been motivated to make this modification in order to illustrate or quantify the change of the shape and size of plaque, as taught in Sui (see pg. 6, col. 1, para. 0069).
Furthermore, regarding claim 17, Sui further teaches wherein the processing circuitry is further configured to execute instructions to align the image data sets temporally within the cardiac cycle (Fig. 9; see para. 0085 - “After grouping the images so as to comprise images at spatially separated intervals (step 240), for the same place in the cardiac cycle, the images may be further analyzed." Where aligning image data sets temporally is equated to grouping images based on the place in the cardiac cycle). 
The motivation for claim 17 was shown previously in claim 16.
Furthermore, regarding claim 18, Bjaerum further teaches wherein the processing circuitry is further configured to execute instructions to compare a currently acquired image data set to a previously acquired image data set to control the user interface (see para. 0021 – “…signals from the probe 106 [currently acquired image] are sent to the system controller 116 where they are then compared to stored images [previously acquired image] in order to determine if the probe 106 is placed correctly. Additionally, the modules within the controller analyze how the ultrasound image has changed with respect to probe position change in order to determine if the probe is positioned correctly, and if not, which way the probe must shift position to be in the desired position.”). 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, Haque, and Sui, as applied to claim 16 above, and in further view of Liang et al. (US 7356367 B2, published April 8, 2008), hereinafter referred to as Liang.
Regarding claim 19, Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, Haque, and Sui teaches all of the elements disclosed in claim 16 above.
Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, Haque, and Sui teaches to control the user interface such that an acquired image data set is comparable to a previously acquired image data set, but does not explicitly teach wherein the processing circuitry is further configured to execute instructions to use a bifurcation of a vessel of interest to control the user interface such that an acquired image data set is comparable to a previously acquired image data set.
Whereas, Liang, in an analogous field of endeavor, teaches wherein the processing circuitry is further configured to execute instructions to use a bifurcation of a vessel of interest to control the user interface such that an acquired image data set is comparable to a previously acquired image data set (Fig. 3, label 335 - "Determine suspect region in second (currently acquired) image data based on control point and first (previously acquired) image data"; see col. 3, lines 29-31 - "In this case, a bifurcation point in the arterial structure can be selected as the control point.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlling the user interface such that an acquired image data set is comparable to a previously acquired image data set, as disclosed in Bjaerum in view of Fukumoto, Kadokura, Bjaerum 571, Haque, and Sui, by using a bifurcation of a vessel of interest to control the user interface such that an acquired image data set is comparable to a previously acquired image data set, as disclosed in Liang. One of ordinary skill in the art would have been motivated to make this modification in order to have a set reference point in the blood vessel to compare to other regions of interests along the vessel between the multiple image data sets, and to determine any anomalies between the image data sets, either along the blood vessel within the same scan, or within the same region of interest at a separate scanning time, as taught in Liang (see col. 8, lines 37-67).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Fukumoto, as applied to claim 1 above, and in further view of Hall et al. (US 20160331469 A1, published November 17, 2016), hereinafter referred to as Hall.
Regarding claim 20, Bjaerum in view of Fukumoto teaches all of the elements disclosed in claim 1 above.
Bjaerum in view of Fukumoto teaches acquiring ultrasound data of the vessel of interest, but does not explicitly teach wherein processing circuitry is configured to execute instructions to cause the transducer to use one or more virtual apertures to acquire ultrasound data from around the vessel of interest.
Whereas, Hall, in an analogous field of endeavor, expressly teaches wherein processing circuitry is configured to execute instructions to cause the transducer to use one or more virtual apertures to acquire ultrasound data from around the vessel of interest (see pg. 4, para. 0047 - "...the optical shape sensing catheter 102 permits a virtual ultrasound aperture to be translated along and rotated about the catheter 102 so long as the virtual aperture and image field of view remains within the ultrasound dataset..."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring ultrasound data of the vessel of interest, as disclosed in Bjaerum in view of Fukumoto, by using a virtual ultrasound aperture, as disclosed in Hall. One of ordinary skill in the art would have been motivated to make this modification in order for the system to collect more data from the region of interest, and to optimize the resolution of the image, as taught in Hall (see pg. 6, col. 1, para. 0061).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelly et al. (US 20150099974 A1, published April 9, 2015) discloses a system for screening breast tissues that controls an ultrasound probe in the X, Y, and Z axes and rotating the probe about the X and Y axes. 
Selzer et al. (US 20040116813 A1, published June 17, 2004) discloses while manually adjusting the ultrasound transducer, an operator is able to bring into view the real-time image that best matches a selected image from the earlier ultrasound examination. 
Palanisamy et al. (US 20160157814 A1, published June 9, 2016) discloses a non-imaging system where feedback can be given to the user through a set of indicators on the screen that guides the user to move the probe in the appropriate direction so that it covers the bifurcation of the carotid artery. 
O’brien-Coon et al. (US 20150359605 A1, published December 17, 2015) discloses where an ultrasound-detectable marker provides multi-axis feedback to guide the user to the desired probe orientation and view to capture images of the blood vessels. 
Radulescu et al. (US 20150310581 A1, published October 29, 2015) discloses where the presentation to the user of the visual feedback to shift and/or tilt the ultrasound imaging probe is based on a comparison between the current field of view of the probe and the derived optimal viewpoint and viewing orientation. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793